Citation Nr: 1743035	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-21 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to an increased rating in excess of 10 percent for right hip tendonitis.

3.  Entitlement to an increased rating in excess of 10 percent for a lumbar spine disorder.

4.  Entitlement to a compensable rating for a right olecranon contusion.

5.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an effective date prior to September 18, 2009 for the grant of service connection for PTSD. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from May 1988 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) from April 2010 (sleep, elbow, hip, and spine), May 2013 (PTSD) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran also appealed the issue of entitlement to total disability based on individual unemployability (TDIU).  He was granted a TDIU in a subsequent December 2016 rating decision.  As such, a full grant of that benefit has been received and it is no longer on appeal. 


FINDINGS OF FACT

1.  In a May 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of his claim for service connection for a sleep disorder.

2.  In a May 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of his claim for an increased rating for right hip tendonitis.

3.  In a May 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of his claim for an increased rating for a lumbar spine disorder.

4.  In a May 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of his claim for an increased rating for a right olecranon contusion.

5.  In a May 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of his claim for an increased rating for PTSD.

6.  In a May 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of his claim for an earlier effective date for the grant of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of a claim for service connection for a sleep disorder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal of a claim for an increased rating for right hip tendonitis have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal of a claim for an increased rating for a lumbar spine disorder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the appeal of a claim for an increased rating for a right olecranon contusion have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.
5.  The criteria for withdrawal of the appeal of a claim for an increased rating for PTSD have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.

6.  The criteria for withdrawal of the appeal of a claim for an earlier effective date for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appeals Withdrawal

An appellant or an appellant's accredited representative may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal of the appeal.  38 U.S.C.A. §§ 7104, 7105(d). 

In the present case, the Veteran has withdrawn the appeal as to the issues of entitlement to service connection for a sleep disorder, increased ratings for right hip tendonitis, lumbar spine disorder, right olecranon contusion, and PTSD, and entitlement to an earlier effective date for the grant of service connection for PTSD in a March 2017 statement, wherein he stated "I want to withdraw my appeal before the Board of Veteran's Appeals...for the following items" and listed the above claims.  As such, there remain no allegations of errors of fact or law for appellate consideration with regards to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed. 

This withdrawal is permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeals, further action by the Board in these matters would not be appropriate.  38 U.S.C.A. § 7105.



ORDER

Entitlement to service connection for a sleep disorder is dismissed.

Entitlement to an increased rating in excess of 10 percent for right hip tendonitis is dismissed.

Entitlement to an increased rating in excess of 10 percent for a lumbar spine disorder is dismissed.

Entitlement to a compensable rating for a right olecranon contusion is dismissed.

Entitlement to an increased rating in excess of 30 percent for PTSD is dismissed.

Entitlement to an effective date prior to September 18, 2009 for the grant of service connection for PTSD is dismissed.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


